Upon reargument, order suspending respondent modified by providing for a suspension up to the time of the entry of the order herein instead of for a period of two years as therein provided, and as so modified affirmed. Report of official referee confirmed to the extent indicated. The original determination of this court, upon the petition and respondent’s answer, was made upon the basis that respondent had continued “ ambulance chasing ” up to the time of the investigation ordered by this court. Upon the motion for reargument, and before the official referee to whom the matter was referred, respondent claimed that he discontinued the practice in March or April, 1927, before the agitation with reference to “ ambulance chasing ” had commenced. In his original answer such claim was not fully and clearly made and grave doubts were left as to its reliability. The official referee has found that the respondent did discontinue the practice as claimed, and the court finds that his conclusion is justified by the proof. Upon presentation of proof as required by the order of suspension there should be nothing to stand between the respondent and his reinstatement. Present — Lazansky, P. J., Rich, Kapper, Carswell and Seudder, JJ.